IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
Tressa Sherrod, et. al.
Plaintiffs, : Case No.: 3 :14-cv-454
-vs- : Distn'ct Judge Walter H. Rice
Offlcer Sean Williams, et. al. : Magistrate Judge Michael J. Newman

Defendants.

 

ENTRY GRANTING WAL-MART STORES EAST, L.P. AND WAL-MART STORES,
INC’S g“WAL-MART”) MOTION TO STRIKE DEPOSITIONS FILED BY PLAINTIFFS
Upon Motion, and for good cause shown, Defendants Wal-Mart Stores East, L.P. and Wal-
Mart Stores, Inc.’s Motion to Strike filed Depositions of Frank Garber, Daniel Rice, Joseph
Biddulph, Drew Sadler, Jeffery Baker, Timothy Hart, Scott Gutche, Matthew Isabell, Alyssa
Daylong, Adam Randall, Shannon Berry, Michael Hodge, Nancy Wills, and Richard Kessler,
which were filed by Plaintiffs is hereby GRANTED.

IT IS SO ORDERED.

z;; ,\<;

JUDGE WALTER H. RICE

Copies to all counsel of record.

